Citation Nr: 1007798	
Decision Date: 03/02/10    Archive Date: 03/11/10

DOCKET NO.  06-20 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include a generalized anxiety 
disorder, depressive disorder, and dependent personality 
disorder.

2.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The Veteran served on active duty from October 1971 to May 
1973.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a December 2005 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).

In March 2008, the Veteran testified at a videoconference 
hearing before the undersigned Veteran's Law Judge (VLJ).  A 
copy of the transcript is associated with the claims folder.

The Board denied the claim in June 2008.  The Veteran 
appealed the Board's decision to the U.S. Court of Appeals 
for Veterans Claims (Court).  In an August 2009 order, the 
Court granted the parties' Joint Motion to vacate and remand 
the Board's decision as it pertained to the psychiatric 
claim.  Pursuant to the actions requested in the Joint 
Motion, the issue of entitlement to service connection for an 
acquired psychiatric disorder was remanded to the Board for 
readjudication consistent with the directives contained 
therein.

The issue of service connection for PTSD is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The Veteran entered service without any defects, 
infirmities, or disorders.

2.  Service treatment records reflect that the Veteran was 
medically discharge for schizoid personality disorder with 
symptoms of anxiety and marked social withdrawal.

3.  Generalized anxiety disorder and depressive disorder are 
not attributable to service, or any abnormal psychiatric 
symptoms or findings noted in service.


CONCLUSION OF LAW

An acquired psychiatric disorder, to include a generalized 
anxiety disorder, depressive disorder, and dependent 
personality disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5103(a), 5103A (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126), 
imposes obligations on VA in terms of its duty to notify and 
assist claimants.  Under the VCAA, when VA receives a 
complete or substantially complete application for benefits, 
it is required to notify the claimant and his representative, 
if any, of any information and medical or lay evidence that 
is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

VA must inform the claimant of any information and evidence 
not of record that (1) is necessary to substantiate the claim 
as to all five elements of the service connection claim 
(including degree of disability and effective date of 
disability (See Dingess/Hartman  v. Nicholson, 19 Vet. 
App. 473 (2006)); (2) VA will seek to provide; and (3) the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a); 
Quartuccio, 16. Vet. App. at 187; 38 C.F.R. § 3.159(b).  

Notice should be provided at the time that VA receives a 
completed or substantially complete application for VA-
administered benefits.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  This 
timing requirement applies equally to the initial-disability-
rating and effective-date elements of a service connection 
claim.

The Board finds that the VCAA letter sent to the Veteran in 
July 2005 essentially complied with statutory notice 
requirements as outlined above.  VA notified him of the 
evidence obtained, the evidence VA was responsible for 
obtaining, and the evidence necessary to establish 
entitlement to the benefits sought including the types of 
evidence that would assist in this matter.  However, notice 
of the disability rating and effective date elements was not 
provided until June 2006, after the initial rating decision.  

Nonetheless, the Board finds that there is no prejudice to 
the Veteran in this timing error because the claim was 
subsequently readjudicated in November 2006.  Specifically, 
VA sent him Supplemental Statements of the Case dated the 
same notifying him of the actions taken and evidence obtained 
or received.  As such, he was afforded due process of law.  
He has not been deprived of information needed to 
substantiate his claim and the very purpose of the VCAA 
notice has not been frustrated by the timing error here.  

Also, the Board notes that the Veteran has been represented 
throughout his appeal by an accredited veterans service 
organization and more recently a private attorney.  His 
private attorney did not assert any prejudice to the Veteran 
from this timing error in the argument for remand to the 
Board.

As such, in the circumstances of this case, a remand would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

VA has also satisfied its duty to assist the Veteran under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  Specifically, 
service treatment records have been associated with the 
claims folder along with a private psychological evaluation 
report dated August 2006 prepared in connection with a Social 
Security Administration (SSA) disability claim.  There is no 
indication in the record that he has been awarded SSA 
benefits or that there exists other relevant records.  

Further, VA afforded the Veteran an opportunity to appear for 
a hearing.  The Veteran testified before the undersigned in 
March 2008 and a copy of the transcript is associated with 
the claims folder.  Additionally, VA afforded him 
examinations in September 2005 and December 2005.  The Board 
notes that the VA examinations are adequate as they reflects 
a pertinent medical history, review of the documented medical 
history, clinical findings, a diagnosis, and an opinion 
supported by a medical rationale.  

Although the Veteran asserts that the December 2005 VA 
examination report reflects an inaccurate family history, and 
he states that the examiner was prejudiced against his claim, 
the Veteran does not dispute the accuracy of the report on 
matters concerning the medical findings or service history or 
diagnosis, including the medical opinion.  Therefore, the 
Board finds that the examination is adequate.  Moreover, he 
was given a second examination, which he reports was accurate 
and true.  Lastly, the Board observes that his attorney has 
not argued that the VA examinations are inadequate.  As such, 
remand for further VA examination is not necessary.

The Board finds that there is no indication that there is any 
additional relevant evidence to be obtained either by the VA 
or by the appellant, and there is no other specific evidence 
to advise him to obtain.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  Accordingly, 
appellate review may proceed without prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Service Connection

Compensation may be awarded for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  Service connection basically means 
that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein. 38 C.F.R. § 
3.303.

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  However, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).

A veteran will be considered to have been in sound condition 
when examined, accepted, and enrolled for active service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior thereto and was not aggravated by such 
service.  Only such conditions as are recorded in examination 
reports are to be considered as noted.  38 U.S.C.A. § 1111; 
38 C.F.R. § 3.304(b).

A pre-existing injury or disease will be considered to have 
been aggravated by active military, naval or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(a). 

Temporary or intermittent flare-ups during service of a pre-
existing injury or disease are not sufficient to be 
considered aggravation in service unless the underlying 
disability, as contrasted to the symptoms of that disability, 
has worsened.  See Crowe v. Brown, 7 Vet. App. 238, 247-48 
(1994); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991). Clear 
and unmistakable evidence (obvious and manifest) is required 
to rebut the presumption of aggravation where the pre-service 
disability underwent an increase in severity during service.  
38 C.F.R. § 3.306(b).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Initially, the Board notes the Veteran served during the 
Vietnam era.  However, he did not engage in combat.  
Therefore, the provisions of 38 U.S.C.A. § 1154(b) are not 
for application in this matter.

The Veteran entered service June 1971.  A service entrance 
examination dated in June 1971reflected a normal psychiatric 
evaluation.  On a Report of Medical History, signed by the 
Veteran, dated the same, he denied having had or having 
depression or excessive worry, and nervous trouble of any 
sort.

A sick call treatment record dated in February 1973 reflected 
that the Veteran underwent a confinement physical and that he 
was undergoing psychiatric care.  The next day, he reported 
that he was seeing civilian psychiatrist for a nervous 
condition and that the physician prescribed him Valium.  A 
clinical record dated three days later indicated that he had 
been under treatment by a civilian psychiatrist and requested 
follow-up.  It was noted that he was in the brig for 
unauthorized absence.

Service examination for "replacement" dated in March 1973 
reflected a normal clinical evaluation and no psychiatric 
abnormality.  On a Report of Medical History, signed by the 
Veteran, dated the same, he acknowledged having had or having 
frequent trouble sleeping, depression or excessive worry, and 
nervous trouble of any sort.  He indicated that he had been 
treated for a mental condition and that he had been rejected 
for service because of physical, mental, or other reason.  As 
explanation, he wrote, "I've been treated by [a] civilian 
psychiatrist.  Results unknown!"  He also wrote, 
"[c]ivilian psychiatrist has stated that I was unfit for 
military life."  The examiner indicated that a medical board 
was pending on the Veteran's unfitness for duty.

A Medical Board Report Cover Sheet dated April 1973 reflects 
that the Veteran was active duty Marine Corps, discharged as 
unsuitable for service due to schizoid personality.  It was 
noted that the condition existed prior to entry and was not 
aggravated by service.

The Medical Board report reflects as follows:  By history, 
the Veteran joined the service to escape the benevolent 
despotism of his father.  He began to experience increased 
anxiety over his separation from home and more discomfort 
with his military surroundings.  He had increased social 
isolation and no personal friendships, resulting in his 
impulsive unauthorized absences on two occasions.  He 
volunteered for duty to Spain and had progressively more 
anxiety.  He returned home for his grandfather's funeral and 
overstayed.  

It was noted that the Veteran was seen by Dr. B.R, and Dr. 
M.R. in New York.  Dr. B.R. sent a letter to Dr. M.R. 
indicating that he felt service was exacerbating the 
Veteran's extreme anxiety state.  The Veteran consulted a 
Navy psychiatrist in February 1973 who found no psychiatric 
illness.  The Veteran had more unauthorized absences and was 
confined at Parris Island.  

Pertinent background information showed that the Veteran grew 
up with a markedly neurotic disposition and that his second 
year in high school he became increasingly inhibited, self-
conscious, and self-doubting.  It was noted that 
"[p]resently his attitude seems to be a rather typical one 
for him in that he tends to displace his anxiety on to his 
surrounding and idealizes the home situation he left."  

A psychiatric evaluation was performed and the diagnosis was 
schizoid personality disorder, moderate, manifested by a 
marked tendency to withdraw and introversion in social or 
competitive situations, in response to marked underlying 
anxiety.  The disorder was reported to have existed prior to 
entry into service.  The Medical Board determined that the 
Veteran had no disability which was the result of an incident 
in service or which was aggravated thereby.  Service 
personnel records dated May 1973 reflect that he was given a 
medical discharge.

The record reflects no indication that the Veteran received 
psychiatric care since service.  In April 2005, the Veteran 
filed an original VA claim.  He denied combat service.  In 
June 2005, he filed a claim for service connection for a 
psychiatric disorder and believed that his acute anxiety, 
agoraphobia, and depression were aggravated by "what I 
observed in service."  He stated that he witnessed (1) a 
serviceman cut his wrist in basic training, (2) a fight 
between two servicemen in a bathroom causing eye injury from 
broken glasses to one man and a cut on the hand to the other 
man.  The Veteran reported that he could not have a bowel 
movement for 8 days thereafter.

In September 2005, a VA psychiatric examination was 
conducted.  The examiner reviewed the service treatment 
records and interviewed the Veteran.  By history, he left 
school in the 10th grade because he felt uncomfortable and 
overwhelmed with it.  The examiner noted the service 
treatment history for personality disorder and personnel 
history for several absences without leave.  

Post-service, the Veteran indicated that he had been married 
for 22 years with 2 children.  He was divorced and had 
custody of his teenage daughter.  He reported that he 
operated a landscape business for over 20 years with his 
wife, and more recently a coin operated Laundromat that had 
gone into bankruptcy.  

A clinical evaluation was performed and the diagnoses were 
generalized anxiety disorder, depressive disorder (not 
otherwise specified), and personality disorder.  The examiner 
opined that the Veteran had depressive, anxiety, and social 
withdrawal symptoms since his early years based on the 
service treatment records and his interview of the Veteran.  
The examiner indicated that these symptoms seem to persist to 
this day, and the Veteran has had a decline since the lost 
support of his wife and business.

On VA psychiatric examination in December 2005, the Veteran 
reported that he had trauma from watching a fellow Marine cut 
his wrist and seeing a fight in which a fellow Marine had his 
glasses pushed into his eyeball.  The examiner noted that 
neither of these incidents was reported during psychiatric 
evaluation in service.  He denied combat service.  He 
complained of anxiety, worry, and trouble sleeping.  By 
history, he and his ex-wife had a successful landscape 
business for many years and he had no psychiatric treatment 
during that time.  

A clinical evaluation was performed and the diagnoses were 
generalized anxiety disorder, depressive disorder (not 
otherwise specified), and dependent personality disorder.  
The examiner commented that the Veteran had a very strong 
dependent personality disorder, previously diagnosed as a 
schizoid [personality] in service.  It was noted that he 
functioned well when he was married, but now that his wife 
had left him he had developed anxiety and depressive 
symptoms.  

The examiner indicated that the Veteran had poor defense 
mechanisms in dealing with his problems and was now trying to 
create new reasons for the Marine Corps to be the cause of 
his mental problems today (i.e. seeing a fellow Marine cut 
his wrist or seeing glasses pushed through an eyeball).  The 
examiner opined that the Veteran entered service with anxiety 
and that active duty service did not cause or permanently 
aggravate it.  As a rationale, the examiner noted that the 
Veteran gave a history of social problems prior to service 
entry during his in-service evaluation, and that he 
functioned well for many years after service until recently 
when his wife left him.

Private psychological evaluation dated August 2006 reflects, 
by history, that the Veteran's father was physically and 
emotionally abusive, he quit school after 10th grade, and he 
had combat service in Vietnam as an anti-tank specialist.  
The Veteran reported that he saw a psychiatrist in the 1970s, 
had psychological counseling for depression in the 1980s and 
1990s, and recently underwent VA psychological examination in 
August 2005.  By history, he had depression and anxiety that 
began in 1972, exacerbated by chronic pain and physical 
limitations.  He reported a previous diagnosis of PTSD 
associated with in-service trauma.  Diagnoses included 
depressive disorder, anxiety disorder, and rule out PTSD.

In March 2008, the Veteran testified that he had no defects, 
mentally or otherwise, upon entry into service and that he 
first had problems with anxiety and depression in boot camp.  
Transcript (Tr.) at 19.  He denied any psychiatric treatment 
prior to service and stated that he was first treated for a 
mental condition in the 1980s and treated with Zoloft.  Tr. 
at 21.  He denied any current treatment for anxiety or 
depression and could offer no explanation for the service 
records showing problems prior to service.  He stated that he 
came from a pretty normal family.  Tr. at 17.

Analysis

Generally, veterans are presumed to have entered service in 
sound condition as to their health.  This presumption 
attaches only where there has been an induction examination 
in which the later complained-of disability was not detected.  
See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  
However, this presumption is rebutted where there is "clear 
and unmistakable (obvious or manifest) evidence demonstrates 
that an injury or disease existed prior to service.

Service treatment records show that psychiatric evaluation 
was normal on service entrance examination in June 1971, and 
that he was later found to have a schizoid personality 
disorder with symptoms of anxiety and social withdrawal.  As 
the only mental disorder diagnosed in service was a 
personality disorder and because a personality disorder is 
not a disease within the meaning of legislation providing 
compensation under 38 C.F.R. § 3.303, the Board finds that 
any discussion whether the Veteran's personality disorder 
preexisted service entry is moot.  Carpenter v. Brown, 8 Vet. 
App. 240 (1995); 38 C.F.R. §§ 3.303(c), 4.9.  Service 
connection for a personality disorder, schizoid or dependent, 
is not warranted as matter of law.  38 U.S.C.A. §§ 1110; 38 
C.F.R. § 3.303.  

However, with regard to the presently-diagnosed generalized 
anxiety disorder and depressive disorder (not otherwise 
specified), these are diseases within the meaning of 
38 C.F.R. § 3.303.  In this case, service entrance 
examination shows normal psychiatric evaluation and the other 
service treatment records show no formal diagnosis for these 
diseases.  

A Medical Board report of April 1973 reflected, by history, 
that the Veteran had symptoms of anxiety and withdrawal prior 
to service entry, but there is no indication that he had a 
chronic mental disease at the time of entry onto active duty.  
The record is absent clear and unmistakable evidence of these 
diseases, generalized anxiety disorder and depressive 
disorder, existing prior to service.  Therefore, the Board 
finds that the presumption of soundness attaches.

The Veteran avers that his current psychiatric disorders were 
first manifested in service.  While he is competent to report 
his symptoms, such as, anxiety and depression, Layno v. 
Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. 
Brown, 8 Vet. App. 398, 405 (1995), the Board finds that he 
is not a credible historian.  Specifically, he reported on 
private examination in August 2006 that he was a Vietnam 
combat veteran; however, the record shows otherwise.  

Of note, Form DD 214 reflects no awards or citations 
indicative of combat service, to include foreign service in 
Vietnam.  Further, the Veteran denied combat service on his 
April 2005 original VA claim and his December 2005 VA 
examination.  In addition, he gave inconsistent statements 
regarding his family.  Specifically, he testified in March 
2008 that he came from a pretty normal family (Tr. at 17), 
but he had previously reported on private examination in 
August 2006 that his father had been physically and 
emotionally abusive.  

Furthermore, he reported having no psychiatric treatment 
during his marriage on December 2005 VA examination, but he 
later reported on private psychological examination in August 
2006 that he had obtained psychiatric care and counseling 
during the 1970s, 1980s, and 1990s.  Therefore, the Board 
finds that the Veteran's report of onset of an acquired 
psychiatric disorder, to include generalized anxiety disorder 
and depressive disorder, in service is not credible.

On the other hand, the Board assigns greater probative value 
to the objective record.  Specifically, service treatment 
records shows no diagnosis for a generalized anxiety disorder 
or depressive disorder in service, or soon afterwards.  Next, 
an acquired psychiatric disorder, diagnosed as generalized 
anxiety disorder and depressive disorder, was first 
documented more than 30 years after service discharge on VA 
examination dated September 2005.  Moreover, neither VA 
examination in September 2005 or December 2005 attributed the 
Veteran's current psychiatric disorders to service, including 
those abnormal psychiatric symptoms noted in service on the 
Medical Board report.

In weighing the Veteran's statements, treatment records, and 
examinations of record, the Board concludes that the 
preponderance of the evidence is against service connection 
for an acquired psychiatric disorder, to include generalized 
anxiety disorder and depressive disorder.  Service connection 
on a direct basis is not warranted as the no currently shown 
psychiatric disease was shown in service or for many years 
thereafter, nor has it been attributed to service by credible 
evidence.  

Accordingly, the claim is denied.  Absent a relative balance 
of the evidence, the evidence is not in equipoise and the 
benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

Service connection for an acquired psychiatric disorder, to 
include anxiety disorder, depressive disorder, and dependent 
personality disorder, is denied.




REMAND

To the extent that the Veteran filed a separate claim for 
PTSD, he argues that he has a diagnosis of PTSD from 
witnessing events in service, including (1) a serviceman cut 
his wrist in basic training, and (2) a fight between two 
servicemen in a bathroom causing eye injury from broken 
glasses to one man and a cut on the hand to the other man.  A 
claim for service connection for PTSD has not been developed 
or adjudicated.

Therefore, REMANDED is necessary for the following:

1.  The Veteran should be issued a VCAA 
letter addressing the claim for service 
connection for PTSD, to include notice of 
the evidence or information necessary to 
establish entitlement to service 
connection for PTSD.

2.  The RO should develop as appropriate 
and adjudicate the claim for PTSD.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


